Title: To Benjamin Franklin from the American Prisoners at Dinan, 15 November 1778
From: American Prisoners at Dinan
To: Franklin, Benjamin


Dennant Castle November 15th: 1778
The Petition of the under Subscribed Americans Confined in Dennant Castle—Humbly Sheweth,

That your poor Petitioners, Imboldened by your Destinguished Character for Justice, and well known Zeal for our Countrys cause, Once More, Beg leave to lay our Circumstances before you, Being of Opinion our Former Petitiones Unfortunately Miscarryed—as We never Received (or Saw) any Answers—only one Directed to Harisson, Driver & Lamb, desireing all Sutch as were Americans, or had been in her Service, and were Willing to take an Oath of Fidelity, to Stand, or fall by her Cause, shou’d Subscribe their Names in answer to that, which made us your Petitioners, Joyfully Annex ours in Company with the above Persons, but Immagin there is some Missunderstanding, they haveing since Obtained their Inlaregent, and not the least Mention of us—Who Humbly Persume, If our Sufferings, and Servitude, Joined to those of our, Relations, & friends, who are at present in the Service, can any way Claim Your further Notice, no poor Prisoners here, can with Justice have a Better Title to Your Protection, as we have Sarved our Country by land and Sea— Abraham Fairman taken at the Battle of Bunkers Hill, and Sent in Irons on Board the Preston Frigate to England, during which time he Suffered Many Hardships & was afterwards forced into the English Service— John Williams taken with Capn Courtnor on board the Oliver Cromwell, made his Esscape and got home, but was Afterwads taken with Captain Alexander on Board the Dellawire Frigate, at Philadelphia— Keatings Brother in law Captain Tatem, has at present, the Command, of A Company under Lieutenant Colonel Thackson, and so are the most of his friends and Kindred in the service at Virginea, As likewise Wm. Berrys, who was himself Dangerously Wounded, at the Ingagement, under General Moor, on Bald Head, having received A ball thro his Thigh, he was left, at Newburn Hosspital, But when Recovered, went with Capt: Josua Amsted in the Pensilvania Farmer to Bring Stores and Amunition, and Afterward in Cornelius Annilals who was Lieutenant with Capn. Amstead on Board the Pensylvania Farmer, But got the Blueford Scooner, on Board which Scooner he was Taken & Carryed Prisoner to Jamaica, and so Afterwards forced into the English Service, as we have all been, wholy Against our Inclination and to our greatest Regrett, I am fearfull of taking up to much of our Honours time, in Dwelling upon these, Subjects: therefore Conclude Imploaring Your Speedy Answer to this, that we may be Delivered out of our Prest: Uncertain Situation For which Your poor Petitioners, will as in Duty bound ever Pray for Your Success & Aternal Felesity
Wm BerryWm KeatingJohn WilliamesAbraham FairmanRobt: BoughassJohn HanlenJames White
  
To B. Franklin Esqr—ambasador, for the United States, of America—
 
Addressed: To / B. Franklin Esqr / Ambasador for the united / States of America, at / Passey Near Pariss
Notation by John Adams: Prisoners, in dinant.—
